IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 17, 2009
                                     No. 08-50893
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOSEPH BENFORD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:96-CR-131-2


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Joseph Benford appeals the 12-month sentence that he received after his
supervised release was revoked. Benford argues that his sentence, which was
outside the guidelines advisory range, was unreasonable because it overstated
the seriousness of his supervised release violations. Because Benford did not
make this argument in the district court, review is for plain error. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Benford fails
to show any error, plain or otherwise.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50893

      Although Benford’s sentence was above the advisory guidelines range of
three to nine months of imprisonment, it did not exceed the five-year statutory
maximum sentence to which he was subject. See 18 U.S.C. § 3583(e)(3). We
have routinely affirmed revocation sentences exceeding the advisory range, even
where the sentence equals the statutory maximum. See United States v. Neal,
212 F. App’x 328, 330-31 (5th Cir. 2007); United States v. Jones, 182 F. App’x
343, 344 (5th Cir. 2006). Further, we have affirmed sentences representing
greater deviations from the advisory range than the sentence here. See United
States v. Smith, 417 F.3d 483, 491-92 (5th Cir. 2005) (upholding departure from
guidelines range maximum of 41 months to 120 months); see also Neal, 212 F.
App’x at 330-31 (upholding departure from guidelines range maximum of 14
months to 60 months). Consequently, Benford’s sentence is acceptable under
both the former “plainly unreasonable” and the United States v. Booker, 543 U.S.
220 (2005), “unreasonableness” standards.     See United States v. McKinney,
520 F.3d 425, 428 (5th Cir. 2008).
      Accordingly, Benford’s sentence is AFFIRMED.




                                       2